Case: 09-30445   Document: 00511222421    Page: 1   Date Filed: 09/01/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                            September 1, 2010
                              No. 09-30445
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk




IN RE: VIOXX PRODUCTS LIABILITY LITIGATION.


SERGI CHEPILKO,

                                         Plaintiff-Appellant,

versus

MERCK AND COMPANY, INC.,

                                         Defendant-Appellee.




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:05-MD-1657
                           USDC No. 2:08-CV-959
   Case: 09-30445       Document: 00511222421          Page: 2    Date Filed: 09/01/2010

                                       No. 09-30445

Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Appearing pro se, the plaintiff-appellant, Sergi Chepilko, has filed a three-
page brief. It is difficult to tell what legal claims he makes on appeal. The only
issue stated is “[w]hether District Court correctly dismissed with prejudice all
claims of plaintiff for failure to comply with Pre-Trial Order 28.”
       Chepilko asserts that he “did not receive from the District Court numerous
Pre-Trial Orders, including PTO-28 . . . .” He states that “[i]stead, Vioxx claims
Administrator offered plaintiff to enroll in the Settlement Program,” which he
did. He declined to sign the stipulation of dismissal because, as he posits, he
       had real concerns that such demand without consideration of the
       settlement offer could be fraudulent and addressed this issue to the
       court. Nobody explained [to] plaintiff why such stipulation of dis-
       missal requires upfront unconditional signing.

       Chepilko asserts that being required to sign the stipulation of dismissal,
pursuant to the settlement, is “illegal.” That claim is without merit. Because
he has shown no reversible error, the judgment of dismissal is AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2